DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 1, 2021 has been entered.
 Withdrawn Rejections
The rejection of claims 1, 3, and 13-16 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of the claim amendments in the Response of July 1, 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1-3 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (WO 2015/041809, cited in IDS filed on Feb. 6, 2018) in view of Shoeler et al. (U.S. Patent App. No. 2015/0010515, cited in IDS filed on Feb. 6, 2018), Yao (WO 2011/066430 A2, cited in IDS filed on Feb. 6, 2018), Pan et al. (EMBO Molecular Medicine, 2013, cited in IDS filed on Feb. 6, 2018), Maetzel (Stem Cell Reports, 2014), and Valamehr et al. (U.S. 2014/0220681 Al).
The claims are directed to a composition which includes CHIR99021, LDN193189, A83- 01, Hh-Agl.5, retinoic acid, SMER28, RG108, parante and bFGF, where each agent is present in an amount sufficient for the composition to reprogram a differentiated, non-neuronal cell into a neuronal cell type.
Lin et al. teach compositions including small molecules which are capable of being used to reprogram cells to generate neuronal cells (Title, Summary), including:
CHIR99021 (pgs. 11-13, "GSK3 Inhibitor," specifically pg. 13, Il. 8-20)
LDN193189 (pgs. 13-15 "TGF|3 Inhibitor," specifically, p. 15, Il. 7-8; Il. 16-21)
A83-01 (pgs. 13-15 "TGF(3 Inhibitor," specifically, p. 14, Il. 10-11; pg. 15, Il. 16-21)
retinoic acid (pgs. 23-25 "Retinoic Acid Receptor-gamma (RAR) agonists," specifically p. 23, l. 35; pg. 25, ll. 18-21)
bFGF (pgs. 38-39 "Neuronal Differentiation Enhancer," specifically p. 38, Il. 26-31; p. 39, Il. 20-24).

Schoeler et al. teach a culture medium for reprogramming mammalian stem cells into neuronal cells that includes Hh-Agl.5 (abstract, para. [0095)).
Yao teaches SMER28 is an autophagy enhancing agent (para. [0048])	
Pan et al. teach that autophagy plays a role in the induction of reprogramming pluripotent somatic cells, (p. 328, Fig. 1; p. 329, 1st col., 1st para).
Maetzel et al. (Supp.) teach that 50 µM of SMER28 is a concentration "normally used in cell culture," (pg. 16, Table S4).
Valamehr et al. teach additives for cell culture medium that enhance cellular pluripotency and reprogramming of cells in a feeder-free environment (Abstract), including: 
.01-100 µM CHIR99021 (pg. 16, Table 1)
.01-500 µM LDN193189 (pg. 17, Table 2)
.01-200 µM RG108 (pg. 17, Table 2)
2 µM Parnate (pg. 17, Table 2)
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the reprogramming cell media of Lin to incorporate Hh-Agl.5, SMER28, RG108 and Parnate because it would have been obvious to combine prior art elements according to known methods to yield predictable results. Incoporating Hh-Agl.5, RG108 and Parnate as taught by Schoeler et al. and Valamehr et al. in the reprogramming composition of Lin would have led to predictable results with a reasonable expectation of success because both the Schoeler et al. and Valamehr et al. references are directed to components included in cell medium for the intended use of reprogramming cells.
In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ
1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.).
Specifically with respect to the inclusion of SMER28, it would have been obvious to have tried including this in the medium taught by Lin et al. as it would be choosing from a finite number of identified, predictable solutions with a reasonable expectation of success as Yao teaches SMER28 is an autophagy enhancing agent and Pan et al. teach that autophagy plays a role in the induction of reprogramming pluripotent somatic cells, (p. 328, Fig. 1; p. 329,1°t col., 15t para). It therefore would have been obvious to have included SMER28 and to have optimized its concentration to one which was useful for reprogramming cells.
The limitation that "each active agent in an amount sufficient for the composition to reprogram a differentiated, non-neuronal cell into a neuronal cell type" is intended use. The prior art composition taught by the prior art references is capable of performing the recited intended use and, therefore, this limitation is met.  See e.g. In re Schreiber, 128 F.3d 1473, 1477; 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); MPEP 2114 (Apparatus Claims Must Be Structurally Distinguishable From the Prior Art).
With respect to claim 2, the teachings of the prior art references include ranges that the claimed agents lie inside. When the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 1934 (Fed. Cir. 1990) MPEP 2144.05.
Generally, difference in concentration will not support the patentability of subject matter encompassed by prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is In re Aller, 220 F.2d 454, 456, 105 USPQ233, 235 (CCPA 1955). MPEP 2144.05. Specifically with respect to SMER28, it would have been obvious to have optimized to include 10 µM, as Maetzel et al. teach that 50 µM of SMER28 is a concentration "normally used in cell culture" and the
teachings of Pan et al. would specifically suggest that SMER28 should be optimized for a concentration that is useful in a medium for reprogramming cells.
With respect to claim 3, Lin et al. teach that the reprogramming composition can be a cell culture medium, (p. 54, II. 28-36).
With respect to claim 13, Lin et al. teach the composition can be included as part of a kit, along with instructions, (p. 3, Il. 16-21) (Please also note that printed instructions do not distinguish the product from the prior art. (See MPEP 2112.01 III).
With respect to claims 14 and 16, Lin et al. teach the kit can also include additional components for in vitro cell culture of a selected cell population, including syringes, carriers, catheters, (p. 3, Il. 16-21).
With respect to claim 15, Lin et al. teach that neuronal progenitor cells or neural cells can be generated by contacting cells with the composition; as such, it would have been obvious to have included such cells in a kit with the composition itself, (p. 3, Il. 5-7; p. 3, Il. 16- 21).
Response to Arguments
Applicant's arguments filed July 1, 2021 have been fully considered but they are not persuasive. 

This is not found persuasive because applicants claim a composition having enumerated components that are present in an amount effective to accomplish a certain result – that result being reprogramming a differentiated, non-neuronal cell into a neuronal cell type.  As explained above, this result is intended use – the composition, even when used for an entirely different purpose, is obvious if all of the components are present and it could have been used as recited in the claims.  It is not required that the prior art references knew or understood this use and the rejection of record is made based on an obvious combination of the claimed components for the use of reprogramming cells.
In response to applicant's argument that the references relate to inducing pluripotency, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In the present case, applicants claim a composition and define attributes of that composition based on what it does; however, even if the prior art never appreciated that such a composition could accomplish the recited functional task, so long as all the constituents are present in the claimed amounts, the composition is obvious, whether or not the prior art appreciated the use applicants have for it.
In response to applicant's argument that the Schoeler reference does not disclose reprogramming differentiated cells into neuronal cells, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.
Applicants assertions about the Pan reference being insufficient are not persuasive because Yao teaches SMER28 (para. [0048]) to enhance autophagy and Pan teaches enhancing autophagy when reprogramming. That the reprogramming Pan refers to is the generation of induced pluripotent stem cells is not dispositive in this case, as the reason for combining references need not be the same contemplated by the inventors. Furthermore, the Maetzel reference teaches that it is “generally” included in cell culture. As such, reasons other than applicants for the inclusion of SMER28 have been provided.
In response to applicant's argument that the Valemehr reference does not disclose reprogramming differentiated cells into neuronal cells, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In the present case, applicants claim a composition and define attributes of that composition based on what it does; however, even if the prior art never appreciated that such a composition could accomplish the recited functional task, so long as all the constituents are present in the claimed amounts, the composition is obvious, whether or not the prior art appreciated the use applicants have for it.
Applicants assert that Schoeler lists activators of Hedgehog signaling pathway and concludes that PMA is the most preferred activator.
This is not found persuasive because prior art is relevant for all of its teachings, not only the preferred embodiments.  See MPEP 2123.  
For at least these reasons applicants’ arguments are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840. The examiner can normally be reached Monday-Friday 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERESA E KNIGHT/Primary Examiner, Art Unit 1632